BERDON, J., with whom MCDONALD, J.,
joins, dissenting. The majority, in affirming the trial court, brings this court’s jurisprudence back to the period of early English common law when the slightest procedural error would result in the dismissal of a plaintiffs complaint and be a bar to obtaining an adjudication on its merits.1 As a result of the majority’s decision today, any person insured under a fire insurance policy who (1) puts the insurer on notice of a claim, (2) files timely proof of loss for the claim, (3) files an action against the insurer within one year of the date of loss, as required by the time limitation provision statutorily mandated to be in the policy, and (4) suffers a nonsuit of his action as a result of an error generated by the trial court’s computer more than one year after the date of his loss, is not entitled to bring an identical action pursuant to *390the accidental failure of suit statute, General Statutes § 52-592 (a).2 In reaching that conclusion the majority misreads the 1902 case of Chichester v. New Hampshire Fire Ins. Co., 74 Conn. 510, 51 A. 545 (1902) (Chichester II), and more troubling, relies on other cases that do not support its holding.
The relevant facts are as follows. On November 6, 1992, within one year of the date of loss,3 the plaintiff, Joseph Bocchino, Jr., commenced an action against the defendant, Nationwide Mutual Fire Insurance Company, for proceeds allegedly owed the plaintiff pursuant to the fire insurance policy the defendant had issued him. The plaintiff was required to bring the action within one year because, pursuant to General Statutes §§ 38a-308 (a) and 38a-307,4 his policy had a one year limitation of suit provision.
*391Although the pleadings were closed and the case awaited a trial date, the plaintiffs action was dismissed by the trial court on June 24, 1994, under its dormancy program as a result of a computer generated error.5 On March 24, 1995, less than one year after his original action had been dismissed, the plaintiff commenced a new action against the defendant pursuant to § 52-592 (a). The substantive claims asserted by the plaintiff were identical to those contained in his original complaint. The attorney trial referee, before whom the case was tried, recommended judgment for the plaintiff in the amount of $28,336.45. The trial court rejected this recommendation and rendered judgment in favor of the defendant on the ground that the plaintiffs claim was hatred by the one year time limitation provision for instituting an action on the policy.
I begin my analysis of the effect of § 52-592 (a) on the time limitation provision statutorily mandated to be in all fire insurance policies by reviewing the history underlying savings statutes. Our statute, originally enacted by chapter XIV of the 1862 Public Acts,6 has, *392like other savings statutes, “its roots in the distant past . . . [of] the English Limitation Act of 16237 (21 Jac. 1, c. 16, § 4) ... .” Gaines v. New York, 215 N.Y. 533, 537, 109 N.E. 594 (1915). I agree with Justice Cardozo’s conclusion in Gaines, that “whatever verbal differences exist [between our savings statute and the English Limitation Act of 1623] the purpose and scope of [our savings statute is] identical in substance with its prototype, the English [Limitation] [A]ct of 1623.” Id., 539. Section 52-592 (a), like the New York savings statute and the English Limitation Act of 1623, was “designed to insure to the diligent suitor the right to a hearing in court till he reaches a judgment on the merits.” Id.; see, e.g., Isaac v. Mount Sinai Hospital, 210 Conn. 721, 733, 557 A.2d 116 (1989); Ross Realty Corp. v. Surkis, 163 Conn. 388, 393, 311 A.2d 74 (1972); Baker v. Baningoso, 134 Conn. 382, 387, 58 A.2d 5 (1948); Johnson v. Wheeler, 108 Conn. 484, 486, 143 A. 898 (1928); Johnston v. Sikes, 56 Conn. 589, 596 (Superior Court 1888).
Indeed, this precise point was made in the concurring opinion in Andrew Ansaldi Co. v. Planning & Zoning Commission, 207 Conn. 67, 70, 540 A.2d 59 (1988) (Shea, J., concurring). Justice Shea wrote: “Centuries ago the common law courts of England . . . insisted upon rigid adherence to the prescribed forms of action, resulting in the defeat of many suits for technical faults rather than upon their merits. Some of that ancient *393jurisprudence migrated to this country with the settlers and has affected the development of procedural law in this state. Beginning in the middle of the nineteenth century, however, our legislature enacted numerous procedural reforms applicable to ordinary civil actions that are designed to ameliorate the consequences of many deviations from the prescribed norm, which result largely from the fallibility of the legal profession, in order generally to provide errant parties with an opportunity for cases to be resolved on their merits rather than dismissed for some technical flaw.” (Emphasis added.) Id., 75-76.
Justice Shea’s interpretation of § 52-592 (a) is in accord with this court’s long-standing and principled view that “the policy of [our] law [is] to bring about a trial on the merits of a dispute whenever possible . . . .” Snow v. Calise, 174 Conn. 567, 574, 392 A.2d 440 (1978); see also Lechner v. Holmberg, 165 Conn. 152, 156, 328 A.2d 701 (1973) (“ ‘[d]ue process of law requires that the rights of no [person] shall be judicially determined without affording him a day in court and an opportunity to be heard’ ”); State ex rel. Kelman v. Schaffer, 161 Conn. 522, 526, 290 A.2d 327 (1971) (same); United Oil Co. v. Urban Redevelopment Commission, 158 Conn. 364, 383, 260 A.2d 596 (1969) (same); Benz v. Walker, 154 Conn. 74, 77, 221 A.2d 841 (1966) (same).
Most recently, this court reaffirmed this principle when it addressed whether General Statutes § 52-72 allows an amendment to correct a return date. Coppola v. Coppola, 243 Conn. 657, 707 A.2d 281 (1998). Justice Norcott, writing for a unanimous court, stated that our conclusion that a party could file an amendment to correct a return date “is consistent with our expressed policy preference to bring about a trial on the merits of a dispute whenever possible and to secure for the litigant his day in court.” (Internal quotation marks *394omitted.) Id., 665. Justice Norcott went on to explain that “[o]ur practice does not favor the termination of proceedings without a determination of the merits of the controversy where that can be brought about with due regard to necessary rules of procedure. . . . We [refuse] to permit the recurrence of the inequities inherent in eighteenth century common law that denied a plaintiffs cause of action if the pleadings were technically imperfect.” (Citation omitted; internal quotation marks omitted.) Id., 665-66.
Finally, this court consistently has held, like Justice Cardozo concluded in Gaines, that our savings statute’s “broad and liberal purpose is not to be frittered away by any narrow construction.” Gaines v. New York, supra, 215 N.Y. 539; see, e.g., Isaac v. Mount Sinai Hospital, supra, 210 Conn. 733 (“[w]e . . . decline to ‘fritter away’ the strong remedial purpose of our saving statute”); Ross Realty Corp. v. Surkis, supra, 163 Conn. 393 (very liberal construction given to savings statute); Baker v. Baningoso, supra, 134 Conn. 387 (same); Johnson v. Wheeler, supra, 108 Conn. 488 (same); Johnston v. Sikes, supra, 56 Conn. 596 (same).
With this background in mind, I focus on the language of § 52-592 (a) to determine whether the plaintiffs case falls within the letter of the savings statute. Section 52-592 (a) provides that, if a plaintiffs “action, commenced within the time limited by law, has failed one or more times to be tried on its merits . . . the plaintiff . . . may commence a new action . . . for the same cause at any time within one year after the determination of the original action . . . .” Clearly, the plaintiffs original action failed to be tried on its merits. Moreover, there is no dispute that the plaintiff filed an identical action within one year of the dismissal of his first action. Consequently, the only real issue for this court to address in this appeal is whether the one year limitation *395of suit provision in the plaintiffs fire insurance policy is “time limited by law” under § 52-592 (a).
I conclude that, although the one year period by which the plaintiff was required to institute his action was a provision in the insurance contract, it was still a limitation period required by law. General Statutes § 38a-307 provides in relevant part that the standard form of fire insurance policy shall include the contractual provision that any action be “commenced within twelve months next after inception of the loss” and General Statutes § 38a-308 (a) mandates that all policies of fire insurance “made, issued or delivered by any insurer or any agent or representative thereof, on any property in this state . . . [conform] ... to all provisions, stipulations, agreements and conditions” set forth in the standard policy of § 38a-307. Moreover, this court has made clear that the provisions of the standard fire insurance policy are required by law. See Hanover Ins. Co. v. Firemen’s Fund Ins. Co., 217 Conn. 340, 344-47, 586 A.2d 567 (1991) (even if insurance policy does not contain limitation of suit clause, insured still subject to one year limitation); State v. Biller, 190 Conn. 594, 613, 462 A.2d 987 (1983) (oath on proof of loss form required by statutory predecessor of §§ 38a-308 (a) and § 38a-307 “is one required by law” as necessary to sustain conviction pursuant to General Statutes § 53-368 for falsely certifying administration of oath); Covenant Ins. Co. v. Banks, 177 Conn. 273, 277, 413 A.2d 862 (1979) (appraisal clause legislatively mandated by statutory predecessor of §§ 38a-308 and 38a-307 to appear in fire insurance policy). Accordingly, the one year limitation of suit provision is a statutory limitation period and is “time limited by law” pursuant to § 52-592 (a).
Furthermore, in a majority of jurisdictions “that have adopted a standard form of insurance policy by statute, as [Connecticut] has, it has been held that these or *396other remedial statutes designed to prevent technical forfeitures under statutes of limitation also apply to the limitation period incorporated by statute into every insurance policy.” (Emphasis added.) Bollinger v. National Fire Ins. Co. of Hartford, Connecticut, 25 Cal. 2d 399, 408, 154 P.2d 399 (1944); see, e.g., Abele v. A. L. Dougherty Overseas, Inc., 192 F. Sup. 955, 956-57 (N.D. Ind. 1961); Lancashire Ins. Co. v. Stanley, 70 Ark. 1, 3, 62 S.W. 66 (1901); Hoagland v. Railway Express Agency, Inc., 75 So. 2d 822, 828 (Fla. 1954); Roth v. Northern Assurance Co. Ltd., 32 Ill. 2d 40, 48, 203 N.E.2d 415 (1964); Tracy v. Queen City Fire Ins. Co., 132 La. 610, 613-14, 61 So. 687 (1913); Hamilton v. Royal Ins. Co., 156 N.Y. 327, 336, 50 N.E. 863 (1898); Buchholz v. United States Fire Ins. Co., 183 Misc. 826, 828, 51 N.Y.S.2d 923 (1944), aff'd, 269 App. Div. 49, 53 N.Y.S.2d 608, appeal denied, 269 App. Div. 737, 54 N.Y.S.2d 701, appeal dismissed, 294 N.Y. 807, 62 N.E.2d 239 (1945); Carolina Transportation & Distributing Co. v. American Alliance Ins. Co., 214 N.C. 596, 598, 200 S.E. 411 (1939); Greulich v. Monnin, 142 Ohio St. 113, 116, 50 N.E.2d 310 (1943); George v. Connecticut Fire Ins. Co., 84 Okla. 172, 174, 201 P. 510 (1921); Hatley v. Truck Ins. Exchange, 261 Or. 606, 614, 494 P.2d 426 (1972); annot., 23 A.L.R. 97, 106-109 (1923). In each case, the courts have concluded that because the contractual limitation of suit provision is in effect a statutory limitation period, an insured’s right to bring an action on the policy is limited by law, and, therefore, is subject to the savings statute. Although the savings statutes from the majority of these jurisdictions contain slightly different language than § 52-592 (a),81 am persuaded that the *397reasoning of those cases applies to our interpretation of § 52-592 (a).
The majority concludes, however, that the limitation of suit provision is not “time limited by law.” According to the majority, it is compelled to reach this conclusion, thus denying the plaintiff a chance to have his case heard on its merits, because this court held in 1902 that § 38a-308’s predecessor was not “an otherwise applicable statute of limitations,” and because, in 1979, this court quoted the 1902 ruling at length in a case that was only tangentially related to the 1902 ruling. See Chichester II, supra, 74 Conn. 514; Monteiro v. American Horne Assurance Co., 177 Conn. 281, 283, 416 A.2d 1189 (1979).
After reviewing Chichester II and Monteiro, I conclude that both cases are inapposite to the present case because, unlike the plaintiff in this case, the plaintiffs in Chichester II and Monteiro failed to meet the prerequisites of § 52-592 (a) for commencing a new action on the same cause. To understand Chichester II, we must review Chichester v. New Hampshire Fire Ins. Co., 72 Conn. 707, 46 A. 151 (1900) (ChichesterI). In Chichester I, the plaintiff had brought an action within one year of his date of loss, which was nonsuited after he had introduced all of his evidence at trial on that action. The trial court granted the defendant’s motion for nonsuit because the plaintiff failed to make out a prima facie case as a result of his failure to prove “immediate notice” to the defendant after the fire, which, in addition to a contractual limitation period of one year for instituting an action, was a condition of the policy of insurance and an essential element of his case. Chichester v. New Hampshire Fire Ins. Co., 6 Conn. Supreme Court Records & Briefs, April Term, 1900, Record p. 15. The *398plaintiff then attempted in Chichester II to bring a second action against the defendant pursuant to chapter CXCIII of the 1895 Public Acts (currently codified at § 52-592 [a]), which this court held was barred as not falling within the provisions of the savings statute. Chichester II, supra, 74 Conn. 514. In other words, the plaintiff’s original action in Chichester I, unlike the plaintiffs original action in the present case, was tried on its merits and did not fall within the letter of § 52-592 (a).
The plaintiff in Monteiro, unlike the plaintiff in this case, commenced his action against the defendant more than one year after he had suffered his loss, thus failing to comply with his insurance policy’s one year limitation of suit provision.9 Monteiro v. American Home Assurance Co., supra, 177 Conn. 283. Consequently, the Monteiro court did not even address whether § 52-592 (a) extended the one year limitation period in the plaintiffs policy. Instead, the court determined whether the plaintiff was excused from performance of the contractual condition by virtue of his attorney’s tragic illness. Id., 285-86. The principal issue in the present case, therefore, whether § 52-592 (a) extends a contractual limitation period when that limitation period is required by law, has never been squarely decided by this court.10
*399Even if the majority were correct that Chichester II holds what the majority claims it does, which it does not, I would overrule it.11 “The value of adhering to precedent is not an end in and of itself ... if the precedent reflects substantive injustice. Consistency must also serve a justice related end. B. Cardozo, The Nature of the Judicial Process (1921) p. 150 (favoring rejection *400of precedent when it has been found to be inconsistent with the sense of justice or with the social welfare). . . . [F]ar from being immune from considerations of justice, [the rule of stare decisis] must always be tested against the ends of justice more generally. C. Peters, [‘Foolish Consistency: On Equality, Integrity, and Justice in Stare Decisis,’ 105 Yale L.J. 2031, 2047 (1996)]. ... If law is to have a current relevance, courts must have and exert the capacity to change a rule of law when reason so requires. ... In re Stranger Creek & Tributaries in Stevens County, 77 Wash. 2d 649, 653, 466 P.2d 508 (1970). . . . Those doctrines only will eventually stand which bear the strictest examination and the test of experience. Barden v. Northern Pacific R. Co., 154 U.S. 288, 322, 14 S. Ct. 1030, 38 L. Ed. 992 (1894).” (Citations omitted; internal quotation marks omitted.) Conway v. Wilton, 238 Conn. 653, 659-60, 680 A.2d 242 (1996).
Reason requires this court to overrule Chichester II because that court’s construction of the interplay between § 38a-308 and § 52-592 (a) contravenes our long-standing liberal interpretation of the accidental failure of suit statute, and its long-standing policy of providing “errant parties with an opportunity for cases to be resolved on their merits rather than dismissed for some technical flaw.” Andrew Ansaldi Co. v. Planning & Zoning Commission, supra, 207 Conn. 75-76 (Shea, J., concurring). “It is the courts, the legal profession and the public generally, not just the plaintiffs, who are the losers when serious cases . . . fail to be resolved on their merits because of some procedural deficiency. . . . Where the procedural deficiency claimed to make such a result unavoidable follows from a construction of a statute not required by its language, wholly inconsistent with its legislative history, and unheralded by applicable precedent, the frustration of the principal objective of our judicial system, to resolve *401controversies on their merits, arises from a mere exaltation of form over substance.”12 (Citation omitted; internal quotation marks omitted.) Simko v. Zoning Board of Appeals, 206 Conn. 374, 391, 538 A.2d 202 (1988) (Shea, J., dissenting).
Furthermore, Chichester II should be overruled because adherence to it will lead to unjust results for all insured parties who, like the plaintiff (1) put their insurers on notice of claims, (2) file timely proof of loss for the claims, (3) file actions against the insurer within one year of the date of loss, and (4) suffer non-suits through no fault of their own. Simply put, it is manifestly unjust to forbid such persons from prosecuting new actions if the prosecution of the original action fulfilled the essential purpose of the policy’s limitation of suit provision. The essential purpose of the fire insurance policy’s limitation of suit provision is to “prevent delay in the determination of all questions of loss, and in part to enable the company to know in season whether a claim will be prosecuted.” Woodbury Savings Bank & Building Assn. v. Charter Oak Fire & Marine Ins. Co., 31 Conn. 517, 529 (1863). By invoking judicial aid less than one year after his date of loss, the plaintiff in the present case gave timely notice to the defendant that a claim would be prosecuted. Moreover, the defendant knew that the plaintiffs original action was dismissed merely because of a computer generated error. Under such circumstances, it defies justice for the majority to refuse to reverse Chichester II. See New York Central & Hudson River R. Co. v. Kinney, 260 U.S. 340, 346, 43 S. Ct. 122, 67 L. Ed. 294 (1922) (“when a defendant has had notice from the beginning that the plaintiff sets up and is trying to enforce a claim against it because of *402specified conduct ... a liberal rule should be applied”); Aetna Casualty & Surety Co. v. Murphy, 206 Conn. 409, 417, 538 A.2d 219 (1988) (where enforcement of contractual provision in insurance policy will operate as forfeiture of insured’s right without regard to his dutiful behavior, and insurer’s legitimate purpose in requiring prompt notification can be protected without forfeiture, “strict enforcement [of the contractual provision] is unwarranted”); Woodbury Savings Bank & Building Assn. v. Charter Oak Fire & Marine Ins. Co., supra, 529-30 (“manifestly unjust to allow” insurer to prevail in objection to insured’s failure to bring action within time allowed by contract when object of time limitation has been answered).
I would hold, therefore, that the remedial provisions of § 52-592 (a) apply to toll the running of the parties’ statutorily required contractual limitation period, and that the plaintiffs second action is not barred in this case.
Accordingly, I dissent.

 The majority’s decision today does not surprise me because of this court’s three to two decision in Ruddock v. Burrowes, 243 Conn. 569, 576, 706 A.2d 967 (1998), a case decided this year — in which I was one of two dissenters— wherein the majority held that a disciplinary dismissal as the result of the conduct of a lawyer is not necessarily a “matter of form” that would permit a plaintiff to commence a new action as a matter of right pursuant to General Statutes § 52-592.


 General Statutes § 52-592 (a) provides: “If any action, commenced within the time limited by law, has failed one or more times to be tried on its merits because of insufficient service or return of the writ due to unavoidable accident or the default or neglect of the officer to whom it was committed, or because the action has been dismissed for want of jurisdiction, or the action has been otherwise avoided or defeated by the death of a party or for any matter of form; or if, in any such action after a verdict for the plaintiff, the judgment has been set aside, or if a judgment of nonsuit has been rendered or a judgment for the plaintiff reversed, the plaintiff, or, if the plaintiff is dead and the action by law survives, his executor or administrator, may commence a new action, except as provided in subsection (b) of this section, for the same cause at any time within one year after the determination of the original action or after the reversal of the judgment.”


 The defendant paid to the plaintiff $12,337.59 for personal property loss, but refused to pay for the fire damage to the plaintiffs garage.


 General Statutes § 38a-308 (a) provides in relevant part: “No policy or contract of fire insurance shall be made, issued or delivered by any insurer or any agent or representative thereof, on any property in this state, unless it conforms as to all provisions, stipulations, agreements and conditions with the form of policy set forth in section 38a-307. . . .”
General Statutes § 38a-307 provides in relevant part: “The standard form of fire insurance policy of the state of Connecticut, with permission to substitute for the word ‘Company’ a more accurate descriptive term of the type of insurer, shall be as follows . . .
“Suit. No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law or equity unless all the requirements of *391this policy shall have been complied with, and unless commenced within twelve months next after inception of the loss. ...”


 The record reveals that the plaintiffs claim for civil trial list, in which his attorney, pursuant to the dormancy program, certified that all the pleading's had been closed as to all the parties, was filed in the clerk’s office before the trial court dismissed the action.


 Public Acts 1862, c. XIV, provides in relevant part: “That if, in any action duly commenced within the time limited by law, and which may now be pending or hereafter brought, the writ fails of a sufficient service or return, by any unavoidable accident, or by any default or neglect of the officer to whom it is committed, or if the writ is abated, or the action otherwise avoided or defeated, by the death of any party thereto, or for any matter of form, or if, after a verdict for the plaintiff, the judgment is arrested, or if a judgment for the plaintiff is reversed on a motion in error, or writ of error, or where the plaintiff shall have mistaken his form of action and the suit shall fail for that cause, the plaintiff may commence a new action for the same cause at any time within one year after the abatement, or other determination of the original suit, or after the reversal of the judgment; and if the cause of action by law survives, his executor or administrator may commence such new action within said one year. . .


 The English Limitation Act of 1623 provided: “ ‘ [I]f in any the said actions or suits, judgment be given for the plaintiff, and the same be reversed by error, or a verdict pass for the plaintiff, and upon matter alleged in arrest of judgment, the judgment be given against the plaintiff, that he take nothing by his plaint, writ or bill; or if any of the said actions shall be brought by original, and the defendant therein be outlawed, and shall after reverse the outlawry; that in all such cases the party plaintiff, his heirs, executors or administrators, as the case shall require, may commence a new action or suit, from time to time, within a year after such judgment reversed, or such given against the plaintiff, or outlawry reversed, and not after.’ ” Gaines v. New York, 215 N.Y. 533, 537, 109 N.E. 594 (1915).


 The savings statutes in California, North Carolina and Oregon, for example, begin with the phrase: “If an action is commenced within the time prescribed therefor . . . .” (Emphasis added.) Bollinger v. National Fire Ins. Co. of Hartford, Connecticut, supra, 25 Cal. 2d 409; Carolina Transportation & Distributing Co. v. American Alliance Ins. Co., supra, 214 N.C. 598; Hatley v. Truck Ins. Exchange, supra, 261 Or. 613-14. Section 52-592 *397(a) begins with the phrase: “If any action, commenced within the time limited by law, has failed (Emphasis added.)


 The plaintiff in Vincent v. Mutual Reserve Fund Assn., 74 Conn. 684, 51 A. 1066 (1902), which the majority mistakenly argues affirmed the holding in Chichester II, also commenced his action more than one year after he had suffered his loss. Moreover, the Vincent plaintiff, like the plaintiff in Monteiro, did not invoke the accidental failure of suit statute to preserve the untimely filed action.


 All the other cases the majority cites for support of its statement that the proposition of law set forth in Chichester II has been reaffirmed by our appeUate courts over the last twenty years are either inapposite or irrelevant to the present case.
In Pintavalle v. Valkanos, 216 Conn. 412, 418-19, 581 A.2d 1050 (1990), this court held that § 52-592 (a) did not save a third action brought on the same cause because it had not been brought within one year of the dismissal of the first suit. The plaintiffs action in the present case was brought less than one year after his first action was dismissed. Marangio v. Shop Rite *399Supermarkets, Inc., 11 Conn. App. 156, 160-61, 525 A.2d 1389, cert. denied, 204 Conn. 809, 528 A.2d 1155 (1987), is not relevant for the same reason as Pintavalle.
Moreover, in Beckenstein v. Potter & Carrier, Inc., 191 Conn. 150, 464 A.2d 18 (1983), the plaintiffs did not even invoice § 52-592 (a) to toll the time when their action had to be filed. Instead, the plaintiffs argued that the six year limitation on contract actions was tolled because one of the defendants had a continuing duty to repair, which extended the time. Id., 157. Finally, in Skibeck v. Avon, 24 Conn. 239, 243, 587 A.2d 166, cert. denied, 219 Conn. 912, 593 A.2d 138 (1991), the plaintiff’s action was not saved by § 52-592 (a) because “ ‘the egregious conduct of the plaintiffs case was never intended to be saved by [its] provisions,’ ” not because the limitation was not a limitation of law.


 Indeed, we did just that in Erickson v. Erickson, 246 Conn. 359, 372, 716 A.2d 92 (1998), a decision rendered this term, wherein Justice Borden, writing for a unanimous court that included Justice Katz, overruled a rule of law that had been reaffirmed in Connecticut Junior Republic v. Sharon Hospital, 188 Conn. 1, 448 A.2d 190 (1982). “[Pjrinciples of law which serve one generation well may, by reason of changing conditions, disserve a later one. . . . Experience can and often does demonstrate that a rule, once believed sound, needs modification to serve justice better.” (Internal quotation marks omitted.) Erickson v. Erickson, supra, 372. In overruling prior case law interpreting a nineteenth century statute, we previously had occasion to quote Justice Oliver Wendell Holmes: “ ‘It is revolting to have no better reason for a rule of law than that so it was laid down in the time of Henry IV. It is still more revolting if the grounds upon which it was laid down have vanished long since, and the rule simply persiste from blind imitation of the past.’ O. Holmes, ‘The Path of the Law,’ 10 Harv. L. Rev. 457, 469 (1897).” Brunswick v. Inland Wetlands Commission, 222 Conn. 541, 554-55, 610 A.2d 1260 (1992). I can only conclude that, based upon Erickson, wherein two members of the majority in this case had no difficulty in overruling a 1982 decision that no longer served justice, the persistence of those two justices in following the 1902 case of Chichester II (as they interpret Chichester II) is not based solely on precedent. Rather, I must conclude that those justices believe that § 52-592 (a) should not save a cause of action that was timely filed within the contractual limitation period required by law but was dismissed after the expiration of the one year period as a result of a court computer error.


 Likewise, the majority’s decision today exalts form over substance. See Gaines v. New York, supra, 215 N.Y. 539 (“[i]f the protection of the statute is to be denied to [the plaintiff], it ought to be clearly shown that his case, though within the letter of the statute, is not within its reason”).